  Case 17-36133        Doc 36   Filed 08/23/19 Entered 08/27/19 10:24:05                  Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                         )                BK No.:      17-36133
Laszlo Fodor                                   )
                                               )                Chapter: 13
                                               )
                                                                Honorable Janet S. Baer
                                               )
                                               )                Kane
                Debtor(s)                      )

   AMENDED ORDER GRANTING MOTION TO USE SELL PROPERTY PURSUANT TO
                           SECTION 363(b)

        THIS CAUSE COMING ON TO BE HEARD on the Motion of the Debtor to SELL
PROPERTY PURSUANT TO SECTION 363(b), the Court being advised in the premises, and due
notice having been given;

  IT IS HEREBY ORDERED THAT:

  1. The Debtor's Motion to sell the property located at 1035 W Park Place Dr., Bartlett, IL 60103 is
granted as set forth herein.

   2. The mortgage lien held by JPMorgan Chase Bank, National Association shall be paid in full at
closing pursuant to a proper payoff letter or, in the event of a short-sale, payoff will be subject to the
short-sale approval of JPMorgan Chase Bank, National Association.

   3. The Debtor will provide the Trustee with a complete copy of the closing statement within ten days
of closing.

  3. The Debtor shall be paid the first $15,000 as his homestead exemption.

   4. Any proceeds in excess of the Debtor's homestead exemption shall be paid to the chapter 13 trustee
to be applied to the Debtor's plan base.

   5. In the event that proceeds exceed the Debtor's plan base, the Debtor may pay off his plan base and
retain all remaining proceeds.

                                                             Enter:


                                                                      Honorable Janet S. Baer
Dated: August 23, 2019                                                United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
